COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Jeffery Tyrone Jenkins v. Meridith Jevon Criswell

Appellate case number:    01-22-00118-CV

Trial court case number: 2020-03943

Trial court:              257th District Court of Harris County

       Appellant has filed a motion to transfer the reporter’s record filed in prior appeal number
01-20-00682-CV into this appeal. The motion is granted.
       The Clerk of the Court is directed to transfer the reporter’s record filed on November 17,
2020 in appellate case number 01-20-00682-CV into pending appeal number 01-22-00118-CV.
       It is so ORDERED.

Judge’s signature: _____/s/ Peter Kelly________
                    Acting individually  Acting for the Court


Date: ___July 19, 2022____